Citation Nr: 1538879	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-27 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for residuals of pneumonia, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1961 to December 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In his October 2011 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for August 2015.  However, the record indicates that the Veteran cancelled the hearing and did not request that the hearing be rescheduled.  The Board therefore considers the hearing request to be withdrawn.  


REMAND

The Board finds that additional development is needed before the claim on appeal can be decided. 

The Veteran has consistently stated that he is claiming entitlement to a pulmonary disability, to include asthma and COPD, as a residual of in-service pneumonia.  The medical evidence of record shows that the Veteran had pneumonia in August 1961, while in active service, and that he has a current diagnosis of asthma and COPD.  Therefore, the Board finds that a VA examination is warranted to determine the nature and etiology of any currently diagnosed pulmonary disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that the Veteran filed a January 2009 claim for COPD, which he expanded to include asthma in March 2009.  However, the medical evidence is currently in conflict with regard to whether the Veteran is currently diagnosed with COPD.  A private treatment record from December 2003 noted that there was no evidence of obstructive lung disease on a recent pulmonary function test, yet the Veteran's VA treatment records note a diagnosis of COPD in his "prior medical history."  On remand, that inconsistency should be addressed by the VA examiner.  

Additionally, attempts to identify and obtain any outstanding treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current pulmonary disability, to include residuals of pneumonia, asthma, and/or COPD.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each identified pulmonary disability is etiologically related to active service, to include August 1961 treatment for pneumonia during service.  The examiner is also asked to address the inconsistent evidence pertaining to a diagnosis of COPD and should specifically discuss whether a diagnosis of COPD is warranted.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

